Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art fails to anticipate or render obvious the cumulative limitations of instant claim 1 when provided the broadest reasonable interpretation in light of the specification, with particular attention drawn towards the limitations of “An electrode holder for holding an aluminum electrode having at least one surface on which a porous layer having a thickness of 200 micrometers or greater is formed… an insulating first support plate, which in contact with the one surface of the aluminum electrode…wherein a portion of the first support plate, which is in contact with the porous layer of the aluminum electrode when the aluminum electrode is held by the electrode holder, is formed with a porous member.”
The most relevant prior art is deemed to be previously cited Young, Fueki, Young ‘467, Lopatain, and newly cited Forand. 
Previously cited Young, Fueki, Young ‘467, and Lopatain,fail to disclose any capability either explicitly or implicitly of contact between the insulating support plates and porous member with the substrate and as formed porous layer of the aluminum electrode when formed to a thickness of at least 200 micrometers.
Forand discloses forming electrolytic plating or anodization layers (col. 1 lines 14-20 ) and discloses using a porous wiping members in contacting the substrate being processed (Fig. 37 #301 honeycomb wiping assemblies) which contact the surface of the substrate being processed (Fig. 40 showing #301 contacting the substrates), or using a flexible mesh type material (Fig. 76 #413) which also contacts the substrate (See Fig. 75) but Forand fails to disclose the members being supported on first and second insulating supports contacting surfaces of an aluminum electrode.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS J RUFO whose telephone number is (571)270-7716. The examiner can normally be reached Monday to Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOUIS J RUFO/Primary Examiner, Art Unit 1795